TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00638-CR



                               Samuel Shane Plumley, Appellant

                                                 v.

                                  The State of Texas, Appellee



   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
            NO. 7720, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Samuel Shane Plumley seeks to appeal from a judgment of conviction for attempted

aggravated assault. The trial court has certified that this is a plea bargain case and Plumley has no

right of appeal, and also that Plumley waived the right of appeal. See Tex. R. App. P. 25.2(a)(2);

Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); Blanco v. State, 18 S.W.3d 218, 220

(Tex. Crim. App. 2000).

               The appeal is dismissed.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: October 13, 2005

Do Not Publish